40 U.S. 167 (____)
15 Pet. 167
BARNETT AND ELIZA LEVY, PLAINTIFFS IN ERROR,
v.
EDMUND AND DAVID FITZPATRICK, DEFENDANTS IN ERROR.
Supreme Court of United States.

*169 The case was submitted on the part of the plaintiffs in error, on a printed argument, by Mr. Garland; and was argued at the bar, by Mr. Coxe, for the defendant.
*170 Mr. Justice M`KINLEY delivered the opinion of the Court.
The defendants in error addressed a petition to the Circuit Court for the Eastern District of Louisiana, stating that the plaintiffs in error were indebted to them, in solido, in the sum of twelve thousand one hundred dollars, with interest at the rate of ten per cent. per annum, by their certain writing obligatory, executed by them and one Moses A. Levy, who was then out of the jurisdiction of the Court. To secure the payment of which sum of money, the said Barnett Levy, for himself, and as attorney in fact, for the said Moses A. Levy, together with the said Eliza Levy, by a public act, hypothecated and mortgaged to the petitioners, a certain tract of land and several slaves therein mentioned, which public act, they alleged, imports a confession of judgment, and entitled them to executory process; which they prayed the Court to grant. Without any process requiring the appearance of the debtors, one of the judges signed an order directing the executory process to issue. To reverse this order, they sued out this writ of error.
Had this proceeding taken place before a judge of competent authority, in Louisiana, the debtors might have appealed from the order of the judge to the Supreme Court of that state; and that Court might, according to the laws of Louisiana, have examined and decided upon the errors which have been assigned here. But there is a marked and radical difference between the jurisdiction of the Courts of Louisiana, and those of the United States. By the former, no regard is paid to the citizenship of the parties; and in such a case as this, no process is necessary to bring the debtors before the Court. They having signed and acknowledged the authentic act, according to the forms of the law of Louisiana, are, for all the purposes of obtaining executory process, presumed to be before the judge. Louisiana Code of Practice, articles 733 and 734. An appeal will lie to the Supreme Court of Louisiana, from any interlocutory or incidental order, made in the progress of the cause, which might produce irreparable injury. State v. Lewis, 9 Mart. R. *171 301, 302. Broussard v. Trahan's heirs, 4 Mart. R. 497. Gurlie v. Coquet, 3 N.S. 498. Seghus v. Antheman, 1 N.S. 73. State v. Pitot, 12 Mart. R. 485.
The jurisdiction of the Courts of the United States is limited by law, and can only be exercised in specified cases. By the eleventh section of the judiciary act of 1789, it is enacted "That the Circuit Courts shall have original cognisance, concurrent with the Courts of the several states, of all suits of a civil nature, at common law, or in equity, when the matter in dispute exceeds, exclusive of costs, the sum or value of five hundred dollars, and the United States are plaintiffs or petitioners, or an alien is a party, or the suit is between a citizen of the state where the suit is brought, and a citizen of another state. And no civil suit shall be brought before said Courts, against an inhabitant of the United States, by any original process, in any other district than that whereof he is an inhabitant, or in which he shall be found at the time of serving the writ." The construction given by this Court, to these provisions is, that no judgment can be rendered by a Circuit Court, against any defendant who has not been served with process issued against his person, in the manner here pointed out; unless the defendant waive the necessity of such process by entering his appearance to the suit. Toland v. Sprague, 12 Peters, 300.
And by the 22d section of the same act final judgments in civil actions, commenced in the Circuit Courts, by original process, may be re-examined, and reversed or affirmed, upon a writ of error. It is obvious that the debtors were not before the judge, in this case, by the service of process, or by voluntary appearance, when he granted the executory process. In that aspect of the case, then, the order could not be regarded as a final judgment, within the meaning of the 22d section of the statute. But was the order a final judgment, according to the laws of Louisiana? The fact of its being subject to appeal does not prove that it was, as has already been shown. Nor could it, per se, give to the execution of the process, ordered by the judge, the dignity of a judicial sale. Unless at least three days previous notice were given to the debtors, the sale would be utterly void. Grant and Olden v. Walden, 5 L.R. 631.
This proves that some other act was necessary, on the part of *172 the plaintiffs, to entitle them to the fruits of their judgment by confession. And in that act is involved the merits of the whole case; because, upon that notice, the debtors had a right to come into Court and file their petition, which is technically called an opposition, and set up, as matter of defence, every thing that could be assigned for error here, and pray for an injunction to stay the executory process till the matter of the petition could be heard and determined. And upon an answer to the petition coming in, the whole merits of the case between the parties, including the necessary questions of jurisdiction, might have been tried, and final judgment rendered. Articles 738, 739, of the Code of Practice. From this view of the case, we think the order, granting executory process, cannot be regarded as any thing more than a judgment nisi. To such a judgment a writ of error would not lie. The writ of error, in this case, must therefore be dismissed.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it is ordered and adjudged, by this Court, that this writ of error be, and the same is hereby, dismissed, with costs.